Citation Nr: 1757479	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-05 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a depressive disorder, to include as secondary to service connected migraines.

2.  Entitlement to service connection for a depressive disorder, to include as secondary to service connected migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision which confirmed and continued a previous denial for service connection for major depressive disorder.

The September 2009 rating also denied a claim for service connection for post-traumatic stress disorder (PTSD).  The Veteran also appealed this decision.  While the appeal was pending service connection was granted for PTSD in a September 2013 rating decision.  The Veteran has neither appealed the initial rating assigned nor the effective date of the grant and this matter is considered resolved in full.  

The Veteran failed to report for a requested videoconference hearing scheduled in June 2017, hence his hearing request is considered withdrawn.  While there is a returned hearing notice of record, the Board finds as this decision is a full grant, there is no prejudice to the Veteran. 


FINDINGS OF FACT

1.  In August 2006, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for a depressive disorder.  The Veteran did not file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the August 2006 decision is neither cumulative nor redundant of the evidence of record at the time of the August 2006 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The evidence is in equipoise as to whether a depressive disorder, diagnosed as Major Depressive Disorder, began in service or was otherwise caused or aggravated by service-connected migraines. 


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision, which most recently denied the Veteran's claim of service connection for a depressive disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.1103(2017).

2.  Evidence received since the August 2006 RO rating decision is new and material; accordingly, the claim of service connection for a depressive disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for Major Depressive disorder are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The Board is reopening and granting the service connection claim for a depressive disorder.  Thus, there is no need to undertake any review of compliance with VA's duty to notify or assist for this matter at this time as any error is harmless. 

II. New and Material Evidence and Service Connection

The Veteran is attempting to reopen a claim for entitlement to service connection for a depressive disorder including as secondary to a service connected migraine disorder.

Regardless of any decision to reopen made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1370-71 (Fed. Cir. 2001).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

A previously disallowed claim may be reopened on the basis of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The regulation "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence." Id.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements." Id.  If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 

Service connection was initially denied for a "nervous condition" in October 1980, with the rating determining that the service treatment records (STRs) were negative for a ratable neuropsychiatric condition.  It was noted that the Veteran had a neuropsychiatric consult for headache complaints, and a finding of immature personality disorder in service was made.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it with appellate rights and no new and material evidence was received within a year of the rating decision's issuance.  As such, the October 1980 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.156(b) (2017) (stating that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

Subsequent attempts to reopen the claim for a psychiatric disorder to include a depressive disorder were denied in rating decisions from October 2004, June 2005 and August 2006.  The October 2004 rating also denied service connection for a depressive and/or psychotic disorder to include finding such disorder was not aggravated nor otherwise secondary to service connected migraine headaches.  The Veteran did not appeal these decisions nor was new and material evidence received within a year of the issuance of these rating decisions.  

The most recent final decision of August 2006 denied a claim for "nervous condition with shakes" stating that STRs were reviewed and were negative for any treatment or diagnosis of a nervous condition during service, with current records showing treatment for and a diagnosis of depression.  

Evidence previously before the RO in August 2006 includes STRs showing that in August 1979, the Veteran was treated for constant headaches having stated 3 weeks after he was shocked into unconsciousness.  He was assessed with headaches secondary to unconsciousness and trauma and a personality disorder affecting recovery from trauma.  In September 1979 personnel records showed that he underwent a psychiatric evaluation which found no evidence of a psychiatric disorder that could allow separation through medical or psychiatric channels.  He was found to lack emotional or character strengths essential to service.  His headaches were later diagnosed as cephalgia as part of a situational adjustment reaction.  See 148 pgs. STRS entered 5/23/14 at pg. 3, 12.  See also 46 pg. SPRs entered 5/23/14 at pg. 3.  

Post-service records and examination before the RO in August 2006 included treatment for ongoing issues with migraine headaches, as well as psychiatric issues dating back to the 1980s.  The records also showed the Veteran to have severe cognitive deficiencies.  These records related a history of the Veteran having suffered an electrical shock injury (described as electrocution) while in service, with headaches and psychiatric symptoms following this incident.  The psychiatric issues were diagnosed at various times including in December 1983 and March 1984 as dependent personality disorder with depressed features.  He underwent neuropsychiatric testing in January 1984 that revealed a significantly depressed individual who was quite anxious and confused and preoccupied with his health.  Findings from such testing indicated moderate to severe neuro-psychiatric impairment.  See records marked as VA 10-10 Forms (10-10 EZ etc.) entered 5/10/03 including 3 pg. hospitalization on 12/6/83 and 75 pg. doc at pg. 4-6, 9-11, 17.  

Also before the RO in August 2006 were VA examinations in the 1980s.  These include a July 1980 VA examination which addressed headaches and noted his claims of getting "a little grouchy" during headaches, but with neurological examination normal and no psychiatric disorder found.  A January 1981 VA neuropsychiatric examination summarized the Veteran as having an electrical injury resulting in unconsciousness with headaches 2 to 3 times a week and a sensation of not feeling right, but with no significant psychiatric manifestations noted.  A July 1984 neuropsychiatric examination summarized the Veteran as having been discharged from service 2 months after the electrical accident with subjective complaints of headaches, paresthesia sensations in limbs and syncopal episodes without any objective neurological findings or significant psychiatric manifestations.  A June 1986 VA examination gave an Axis I diagnosis of psychological factors affecting physical condition manifested by atypical migraines, blackouts and questionable seizures and Axis II Passive Dependent Personality.  

Subsequent evidence before the RO in August 2006 showed continued treatment for psychiatric problems as well as an ongoing service connected migraine headache disorder through 2006.  These records continued to document the history of the in-service electrical injury as taking place prior to the onset of these symptoms.  Generally, prior to his being diagnosed with his service-connected PTSD, the records did not provide an etiology opinion as to his psychiatric issues including depressive disorder.  Of note in March 2005 a VA Clinical Social Worker was requested by the Veteran to provide an etiology opinion regarding the Veteran's depression and spoke to the Veteran stating that they decided not to write a medical statement indicating that his depression was secondary to migraine headaches.  See 26 pg. medical records received 5/31/05 at pg. 12.  

VA examinations from the 1990s prior to August 2006 likewise provided no clear etiology of any psychiatric disorders diagnosed.  A March 1991 VA examination diagnosed the Veteran with history of conversion reaction where he still occasionally experienced numbness in his hands, headaches and blackouts which may or may not be due to the conversion reaction.  No Axis II diagnosis was made.  In a March 1996 VA examination he was noted to have issues with concentration and poor memory as well as problems sleeping primarily due to pain from headaches and Crohn's disease.  He also reported auditory hallucinations for years.  Mental status examination was significant for intermittent psychotic symptoms.  The examiner gave a diagnosis of psychotic disorder not otherwise specified (NOS) finding that he did not appear to meet the diagnostic criteria for any primary psychotic disorder.  The March 1996 examiner found it was very difficult to determine the etiology of psychotic symptoms at this time although it was possible his symptoms may be related to chronic steroid therapy (Prednisone).  

VA examinations from March 2003 prior to August 2006 included a psychiatric examination that noted complaints of feeling depressed with crying spells, poor sleep, poor attention and concentration, and an admission of hearing voices without any other complaints of psychosis.  His headache history was consistent in frequency and severity since the in-service electrical accident in 1979.  He was diagnosed with Axis I depressive disorder NOS with Axis II deferred.  The examiner was asked to evaluate for service connected conversion disorder and said there was no such category for conversion reaction with headaches.  The examiner deferred to neurology to provide an opinion about whether headaches were part of a conversion reaction.  Although the examiner found that a diagnosis was not met for conversion disorder, consideration was indicated for pain disorder or facetious disorder with predominant physical signs and symptoms.  A March 2003 neurological examination for headaches indicated that it would be conjecture to speculate on the etiology of headaches but the onset appeared to begin around the time of the electric shock.  A March 2006 VA examination only addressed the severity of migraines without discussing psychiatric issues.

Evidence received after August 2006 includes additional medical evidence showing ongoing treatment for psychiatric problems and migraines.  Significantly among the evidence is a medical opinion dated January 20, 2009 from a Dr. Sperr who diagnosed Axis I depression secondary to general medical condition with Axis II deferred.  A history of treatment with this Axis I diagnosis dating back to March 2005 was given with a history of psychiatric follow-up since that time.  Dr. Sperr stated that it is as likely as not that the Veteran's current depression is secondary to his migraine headaches.  See pg. 1 of 13 pg. VA records entered on 5/28/09. 

Evidence received after August 2006 includes a July 2009 VA examination with an unfavorable etiology opinion provided.  Following examination of the Veteran and review of the claims file the examiner diagnosed the Veteran with Axis I diagnoses of Major Depressive Disorder (MDD), recurrent, severe and Cognitive Disorder NOS.  Axis II diagnosis was deferred.  The examiner opined that the Veteran's MDD is less likely than not related to his service connected migraine headaches.  The rationale was that depressive symptoms are in part due to physical limitations.  However the intensity of the depression seemed in excess to that expected from physical limitations.  Therefore it was concluded that depression is not secondary to migraines.  

The report of a February 2012 VA examination also received after August 2006 also provided psychiatric diagnoses and etiology opinions after examining the Veteran and reviewing the evidence in the claims file.  The examiner provided the following Axis I diagnoses: 1. PTSD 2. MDD, chronic, severe with psychotic features and 3. Cognitive Disorder NOS.  The examiner stated that it is not possible to differentiate the symptoms attributable to each separate psychiatric diagnosis.  The symptoms of PTSD, MDD and Cognitive Disorder overlap a great deal and are difficult to delineate.  However due to the severity of the symptoms separate diagnoses were warranted.  The examiner also gave an opinion that PTSD and MDD and Cognitive Disorder are due to direct service connection.  The rationale was based on consistent notations and testimony in the record regarding the electrical accident in 1979 and subsequent mental distress, behaviors and limitations.  The examiner described the Veteran's headaches and behaviors emerged in the record after that time.  His depression symptoms were noted to be consistently throughout the record and the examiner provided citations to records and reports supporting this finding.  The examiner restated the opinion that the Veteran's PTSD, MDD and Cognitive Disorder are service connected.  

The Board finds that the evidence received since August 2006 is new in that it contains medical evidence, namely the favorable opinions of January 2009 and February 2012 that link a MDD either directly to service or as secondary to the service-connected headaches.  The Veteran has presented new and material evidence addressing that determination which relates to an unestablished fact required to show entitlement to service connection. Under these circumstances, the Board must conclude that new and material evidence has been received and the claim for service connection is reopened.

Having reopened this claim the Board now turns to whether service connection is warranted for the depressive disorder on the merits.  

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) (including psychoses).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Having reviewed the evidence and affording the Veteran the benefit of the doubt, the Board finds that service connection for MDD is warranted.  The Board finds that the combined evidence supports this finding, to include the opinion from the medical provider in January 2009 who opined that the depressive disorder is secondary to his service connected headache disorder and the February 2012 VA examiner's opinion finding both PTSD and a separately diagnosed MDD are directly related to service.    

As for the unfavorable evidence from the VA examiner in July 2009 which was relied upon by the RO in its denial of service connection for MDD, the Board lends this little probative weight.  The rationale provided by this examiner was that depressive symptoms are in part due to physical limitations but the intensity of the depression seemed excessive to that expected from physical limitations.  This rationale is somewhat contradictory and also could be construed to mean that the physical limitations, which would logically include in part his migraine disorder, are a contributing factor to his depression.  Thus the rationale is not adequate for the purposes of denying this matter, and could possibly present an argument for a finding of aggravation.  The favorable evidence in this instance includes the February 2012 VA examiner's opinion which formed the basis for a grant of service connection for PTSD, and which provided a detailed rationale as to why the separately diagnosed MDD also began in service.  At the very least the favorable evidence is in equipoise that his MDD began in service or is secondary to the headache disorder that began in service.

In finding that service connection for MDD is warranted the Board does note that implementing this grant must comply with the rule against pyramiding under 38 C.F.R. § 4.14.  In particular the Veteran is already service connected for PTSD, with findings from the February 2012 VA examination that suggest that the depressive symptoms cannot be separated from the PTSD symptoms for which a 100 percent rating is in effect.  Further both psychiatric disorders of PTSD and MDD are evaluated under the General Rating for psychiatric disorders.  See 38 C.F.R. § 4.130 Diagnostic Code 9411, 9434.  In this regard, compensation may be paid for non-overlapping symptoms.


ORDER

As new and material evidence has been received, the petition to reopen the issue of entitlement to service connection for a MDD is granted.

Service connection for MDD is granted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


